LEDDY, J.
We think the legal conclusions reached by the honorable Court of Civil Appeals [25 S. W.(2d) 969] in disposing of this appeal are unassailable, if it be conceded it correctly determined that there was sufficient evidence in the record to support the answers made by the jury to the special issues submitted upon the trial.
 We have carefully examined the record in the light of plaintiff in error’s objections that it contains no evidence to sustain the findings made by the Court of Civil Appeals. The most that can be said is that the evidence is conflicting upon the issues upon which the court has found adversely to the railway company. It is within the peculiar province of that court to determine the sufficiency of the evidence to support the jury’s findings in the trial court. When the record discloses that there is evidence of probative force to support a finding of fact made by the Court of Civil Appeals, we are powerless to set aside its conclusion. Choate v. Railway Co., 91 Tex. 406, 44 S. W. 69; National Compress Co. v. Hamlin, 114 Tex. 375, 269 S. W. 1024; Coffman v. Railway Co. (Tex. Com. App.) 23 S.W.(2d) 304.
It is unnecessary for us to discuss the legal questions raised by plaintiff in error. They are elaborately discussed in the admirable and exhaustive opinion rendered by Judge Leslie for the Court of Civil Appeals. Suffice it for us to say that such conclusions, when considered in the light of the existence of facts found by that court, are sound expressions of the law applicable thereto, and meet with our distinct approval.
We recommend that the judgment of .the Court of Civil Appeals be affirmed.
CURETON, C. J.
The judgment of the Court of Civil Appeals affirmed, and that of the district court affirmed, as recommended-by the Commission of Appeals.